WARD, Circuit Judge.
This is an action under the federal Employers’ Liability Act (Comp. St. §§ 8657-8665) to recover damages for personal injuries. The plaintiff was assistant tool train foreman *139on the Lehigh Valley Railroad, operated by the defendant, Director General of Railroads. June 11, 1918, he went in charge of a wrecking train from Buffalo to the Suspension Bridge in the state of New York to adjust a shipment of poles on nine cars bound from Toledo, Ohio, to Midway, Conn. He arrn ed at 10:20 a. m., finished work at 5:2G p. m., and returned to headquarters at Tifft Farm Junction, East Buffalo, about 7:2Q p. m. There his train had to be turned around, so as to head eastward, in accordance with the company’s practice. In doing this it was necessary to stop at a point where the tank of the derrick car could be filled with water by means of a hose from a water plug, so as to be ready for immediate service. Until this was done the day’s work was not finished. The plaintiff was in the act of dropping from the platform of the caboose car as the train approached this water plug; liis right hand holding onto a vertical grabiron on the side of the car, when his weight pulled out the lower end, and he was thrown down on his face and severely injured. The ends of the grabiron were screwed to the wooden side of the car by ordinary screw bolts.
Both parties moved for a direction, and Judge Hazel directed a verdict for the plaintiff, leaving to the jury the question of the amount of damages. Section 4 of the Safety Appliance Act of March 2, 1893 (27 Stat. 531 [Comp. St. § 8608]), provides as follows:
“See. 4. Tlmt from and after the first day of July, eighteen hundred and ninety-live, until otherwise ordered by the Interstate Commerce Commission, it shall be unlawful for any railroad company to nso any car in interstate commerce that is not provided with secure grabirons or handholds in the ends and sides of each car for greater security to men in coupling and uncoupling cars.”
Section 8 (section 8612) provided:
“That any employe of any such common carrier who may be injured by any locomotive, car, or train in use contrary to the provision of this act shall not be deemed thereby to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlawful use of such locomotive, car, or tram had been brought to his knowledge.”
Section 3 of the Act of April 14, 1910, 36 Stat. 298 (Comp. St. § 8619), being a> supplement to the Safety Appliance Act, authorizes the Interstate Commerce Commission to designate the number, dimensions, location, and manner of application of the appliances provided for in the act. The Interstate Commerce Commission has by order dated March 13, 1911, provided that for caboose cars with platforms grabirons shall be applied “with not less than one-half inch bolts with nuts outside (when possible) and riveted over, or with not less than one-half inch rivets.”
The Safety Appliance Act makes it the absolute duty of the railroad companies to conform to the requirements of the act. Louisville & Nashville R. R. Co. v. Layton, 243 U. S. 617, 37 Sup. Ct. 456, 61 L. Ed. 931. It is admitted that the grabiron in question did not conform to the regulation of the Interstate Commerce Commission, in that the bolts did not have a rivet head at the inner and a nut at the outer end.
*140[1] The first objection of the • defendant is that the grabiron in question was not one within section 4 of the Safety Appliance Act, “in the ends and sides of each car for greater security to men in coupling and uncoupling cars,” and therefore that the Interstate Commerce Commission had no authority to regulate it. But it is not necessary that the employé should be injured while coupling or uncoupling. If the grabiron could be used in getting to the point where the cars were to be coupled or uncoupled, it would be within the section. This is admittedly a liberal construction which was adopted in McNaney v. C. R. & I. R. R. Co., 132 Minn. 391, 157 N. W. 650, and we are willing to follow it.
[2] The defendant next objects that the plaintiff was not engaged in interstate commerce, and therefore not entitled to recover under the federal Employers’ Eiability Act. The majority of the court are of the opinion that he was so engaged. Although he finished his work at the Suspension Bridge at 5:20 p. m., he did not finish his trip or prepare his train for immediate service before he was injured. Until he had done this his day’s work was not finished, and we agree with the trial 'judge that his interstate employment had not ended. Erie R. R. Co. v. Winfield, 244 U. S. 170, 37 Sup. Ct. 556, 61 L. Ed. 1057, Ann. Cas. 1918B, 662.
[3] The federal Employers’ Eiability Act, exclusively regulating the relation of common carriers and their employés while engaged in interstate commerce, was enacted long after the Safety Appliance Act, viz. April 22, 1908 (35 Stat. 65), and this absolute duty of the railroad company. under the Safety Appliance Act to its employés,. injured when engaged in interstate commerce, must be considered as incorporated in it. Whenever a violation of that act is the proximate cause of the injury, the negligence of the railroad company is ipso facto established. The exemptions in favor of such employés are greater in the Employers’ Eiability Act than that conferred by section 8 of the Safety Appliance Act; sections 3 and 4 (Comp. St. §§ 8607, 8608) providing that no such employés shall be held to have been guilty of contributory negligence, or to have assumed the risks of the employment in any case, where the violation by the common carrier of any statute enacted for the safety of employés contributed to the injury or death of such employé.
Were this otherwise, both parties having asked for the direction of a verdict, the direction of a verdict for the plaintiff by the trial judge establishes the fact that the defendant was negligent. Sampliner v. Motion Pictures Co., 255 Fed. 242, 168 C. C. A. 202.
We discover no error in the record, and the judgment is affirmed.